



Exhibit 10.17B
October 26, 2018






Mr. Bryant Lowery
[Address Omitted]


Dear Bryant,


I am very pleased to confirm our offer of employment with JBT Corporation, as
Executive Vice- President, Chief Procurement Officer, reporting to me, with an
expected start date of November 26th (the Effective Date). The elements of your
compensation are itemized below, with more detailed descriptions following the
summary:


Annual Salary
$390,000
Target Cash Bonus
50%
Target Total Cash
$585,000
Annual Long Term Incentive
(equity)
$250,000*
Target Total Compensation
$835,000
Sign on Cash I (gross)
$200,000, payable in March 2019
Sign on Cash II (gross)
$140,000, payable in March 2019
Sign on Equity
$170,000
Change in Control Agreement and
Executive Severance Plan
Attached
Group Insurance - medical,
dental, life, disability, vision
Attached
401(k)
3% non-elective contribution plus up to 3% match
Deferred Compensation
Attached
Vacation
Four weeks
Financial/Tax Planning
Up to $20,000 annually
Parking
Included
Start Date
November 26th



Your annual base salary will be $390,000, paid on a monthly basis. You will be
eligible for a pro rata
increase on JBT’s April 2019 merit increase date.


You will be eligible to participate in the JBT Management Incentive Plan (MIP).
Your target payout will be 50% of your base salary. This cash incentive bonus is
based on both business performance incentives (BPI) and Personal Performance
Indicators (PPI). The BPI measures the Company’s actual financial performance on
performance objectives established annually by the Compensation Committee of the
Board and is weighted (75%). Payouts can range from 0.0 to 2.5 times target. The
PPI measures your





--------------------------------------------------------------------------------





individual performance to objectives and is weighted (25%). Payouts can range
from 0.0 to 2.0 times target. Payments paid under the MIP are paid no later than
March 15th of the calendar year following the calendar year for which the bonus
is earned. Your 2018 annual cash incentive will be $200,000 in order to offset
expected cash forfeitures from your prior employer. This will be payable in
March 2019. You would be required to pay this back to us should you voluntarily
leave the company within one year of joining.


You will also be eligible to participate in the John Bean Technologies
Corporation Long Term Incentive Plan (LTIP) which provides for periodic equity
awards at the discretion of the Board of Directors. Equity awards are determined
annually by the Compensation Committee of the Board of Directors. Your annual
award in 2019 will have an *expected grant date value of $250,000. In 2018 these
awards were 40% time based and 60% performance based Restricted Stock Units
(RSU’s). The time based portion has a three plus year vesting period. The
performance based portion has a three year performance period. Both time based
and performance shares vest on the first trading day in April following
completion of the performance period. Performance payouts can range from 0 to
200%. Financial performance objectives for the LTIP are also established
annually by the Compensation Committee.


In order to offset expected stock forfeitures from your prior employer, JBT will
also provide you a cash award in the gross amount of $140,000, payable in March
2019. You would be required to pay this back to us should you voluntarily leave
the company within one year of joining.


In addition, I am also pleased to offer you a one-time RSU grant of $170,000
based upon the closing price of JBT common stock on the Effective Date. This RSU
grant is time based and will vest on the third anniversary of the effective date
or the first trading day thereafter. The award that will be granted pursuant to
this letter is forfeited if you are not an employee at the time of vesting other
than as a result of death or disability, at which point all outstanding and
unvested RSU’s will vest in full.


As an executive officer you will be eligible to enter into the JBT Corporation’s
Executive Severance Agreement (the “Change in Control Agreement”) that extends
benefits in the event JBT undergoes a qualified change in control action. The
form of the Change of Control Agreement you will execute upon starting with JBT
is attached as Exhibit A.


You will also be eligible to participate in the Executive Severance Pay Plan
(the “Severance Plan”) which includes 15 months’ base salary, target bonus and
compensation for costs associated with continuation of medical and dental
benefits under COBRA, vacation pay, outplacement assistance, and other benefits
in connection with an involuntary termination. The terms are set forth in the
attached Exhibit B.


You are also eligible to participate in JBT Corporation’s comprehensive benefits
package that includes medical, dental, life, disability and vision. See Exhibit
C. JBT also offers a 401(k) plan, including a 3% company non-elective
contribution and up to an additional 3% company match and a deferred
compensation plan (Exhibit D). You will be eligible for four weeks of vacation
annually upon joining JBT.


For executive officers JBT provides up to $20,000 annually to be used for
financial planning and/or tax assistance. In addition, parking is available if
you choose to drive to work.





--------------------------------------------------------------------------------







You will be eligible for relocation benefits when you move to the Chicago area.
Relocation includes the cost to move your household goods and a miscellaneous
expense allowance.


This offer of employment is contingent upon successfully passing a background
check and drug screening test, your ability to provide proof of your right to
work in the United States, and receipt of a signed JBT Corporation Confidential
Information, Non-Competition and Inventions Agreement (Exhibit E). Nothing in
this letter limits or alters the employment at-will relationship. This letter
reflects the current version of various JBT plans and policies but as you know
these may be modified or amended based upon future business needs.


JBT Corporation offers a challenging environment with many opportunities for
growth and development. I believe that this opportunity will enable you to meet
your career goals, as well as significantly contribute to JBT’s strategy and
objectives. If you have any questions concerning this offer, please call me at
[number omitted] or Jason Clayton at [number omitted].


Bryant, I look forward to having you join the JBT team.




[Signatures Omitted]







